PER CURIAM.
Appellants appeal from an adverse final judgment based upon a jury verdict in this automobile accident case. The sole issue *645on appeal is whether or not the trial judge erred in admitting into evidence an un-sworn statement of the clerk of a criminal court which reflected that the driver of the automobile had entered a plea of guilty of reckless driving.
We agree with appellants that the controverted statement was technically insufficient as to form and was therefore erroneously admitted into evidence. However, the testimony and evidence presented to the jury in this cause adduced negligence of such gross character on the part . of appellant that the admission of the cited statement falls within the harmless error doctrine.
The judgment appealed is affirmed.
WIGGINTON, Acting C. J., and RAWLS and SPECTOR, JJ., concur.